Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 16/723,671, now U.S. Patent No. 10,812,609.
The Terminal Disclaimer filed on December 15, 2021 has been electronically approved. 
Claims 1-20 are allowable over the prior art of record. For reasons of allowance, see pages 11-13 of Applicant’s remarks in the parent application filed on May 28, 2020.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454